Larkin, J. (dissenting).
I respectfully dissent. Where, as here, the claimant has a permanent partial disability, such disability permits an inference of lost wages from said disability (Matter of Mazziotto v BrookSeld Constr. Co., 40 AD2d 245). Such an inference is not sufficient, however, to overcome direct and positive proof that a claimant’s loss of wages is caused solely by old age, general economic conditions or other factors unrelated to the disability (Matter of Boyle v Gatti, 40 AD2d 1063). When a person, such as the claimant herein, becomes a full-time college student, he effectively removes himself from the labor market. On this record, there is no reasonable connection between the disability and any supposed loss of wages. The decision should be reversed, and the claim dismissed.